             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00009-MOC-WCM

REBA MCMAHAN                            )
                                        )
           Plaintiff,                   )
                                        )                   ORDER
V.                                      )
                                        )
JOSEPH JONES, JERRY CRISP, and          )
GRAHAM COUNTY SHERIFF'S                 )
OFFICE                                  )
                                        )
           Defendants.                  )
_________________________________ _____ )

      This matter is before the Court on the Parties’ Joint Motion to Remand

(the “Motion to Remand,” Doc. 15).

      On January 11, 2021, Defendants removed this matter pursuant to 28

U.S.C. § 1331 and § 1441(a) “because Plaintiff asserts an Employee

Whistleblower Protection cause of action arising under federal law….” Doc. 1.

      On April 12, 2021, Plaintiff filed a notice voluntarily dismissing this

claim. Doc. 12.

      On June 15, 2021, the parties were ordered to file either a Joint Motion

to Remand or a Certificate of Initial Attorneys’ Conference. Doc. 13. In the

alternative, the parties were advised that in the event they disagreed as to




                                      1
whether this matter should proceed in federal court, any party could file a

contested motion to remand. Id.

      On June 23, 2021, the parties filed the Motion to Remand. For the

reasons set forth in that Motion, this action will be remanded.

      IT IS THEREFORE ORDERED that the Joint Motion to Remand (Doc.

15) is GRANTED, and this matter is REMANDED to the General Court of

Justice, Superior Court Division, Graham County, North Carolina.



                                Signed: June 24, 2021




                                         2
